

114 HR 4419 IH: To extend the pilot program on partnership agreements to construct new facilities for the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4419IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Mr. Jackson introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo extend the pilot program on partnership agreements to construct new facilities for the Department of Veterans Affairs, and for other purposes.1.Extension of pilot program on acceptance by the Department of Veterans Affairs of donated facilities and related improvementsSection 2 of the CHIP IN for Vets Act of 2016 (Public Law 114–294; 38 U.S.C. 8103 note) is amended—(1)in subsection (i), by striking the date that is 5 years after the date of the enactment of this Act and inserting December 31, 2026; and(2)by adding at the end the following new subsection:(k)ReportsNot later than 90 days after the date of the enactment of this subsection, and not later than December 31 of each year thereafter during the life of the pilot program, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program. The report shall include, as of the date of the report, the following:(1)Identification of the real property and improvements donated under the pilot program that have been successfully completed.(2)Identification of the donation agreements that have been entered into under the pilot program that are still in progress or under consideration.(3)Of the donation agreements identified under paragraph (2), a list of such agreements ordered by the priority of the Secretary, including justifications for such prioritization.(4)Identification of the proposed donation agreements that the Secretary has not entered into under the pilot program, including a detailed description of the justifications for not entering into the agreements..